Citation Nr: 0721253	
Decision Date: 07/16/07    Archive Date: 08/02/07

DOCKET NO.  05-28 272	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for residuals of a 
gunshot wound (GSW) of the left leg.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for a scar of the right 
arm.

5.  Entitlement to service connection for a skin disorder of 
the groin and legs, to include as due to Agent Orange 
exposure.

6.  Entitlement to service connection for skin cancer, to 
include as due to Agent Orange exposure.

REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' 
Services


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active service from December 1964 to 
December 1967, including a year in Vietnam.  This case comes 
before the Board of Veterans' Appeals (Board) on appeal from 
a December 2004 rating decision issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.  The RO in Reno, Nevada certified the case to the 
Board.

In March 2006, a Travel Board hearing was held at the Reno RO 
before the undersigned Veterans Law Judge who was designated 
by the Chairman to conduct that hearing, pursuant to 
38 U.S.C.A. § 7107.  A transcript of that hearing has been 
associated with the claims file.

At that hearing, and again in June 2006, the appellant 
submitted additional evidence concerning his claims.  The 
appellant also submitted written waivers of review of that 
evidence by the agency of original jurisdiction and therefore 
referral to the RO of evidence received directly by the Board 
is not required.  38 C.F.R. § 20.1304.  However, because the 
case is being remanded, the RO will have the opportunity to 
consider the evidence submitted to the Board in March and 
June of 2006.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A determination has been made that additional development is 
necessary in the current appeal.  Accordingly, further 
appellate consideration will be deferred and this case is 
REMANDED to the RO for action as described below.

The record indicates that the appellant served in Vietnam 
from December 1966 to November 1967.  The appellant has 
indicated, in a written statement submitted in December 2005, 
that he was shot in the left thigh on February 27, 1967, and 
that was treated at the '45th Surgical'.  It does not appear 
that the RO made any attempt to verify any incident described 
by the appellant by contacting the United States Army and 
Joint Services Records Research Center (JSRRC) (formerly the 
United States Armed Services Center for Research of Unit 
Records (USASCRUR)).  

In addition, the appellant testified that he was treated for 
that wound on that date at the '85th Medical Surgical 
Hospital in Tien An'.  See Hearing Transcript p. 12.  He is 
seeking service connection for the residuals of the gunshot 
wound (GSW) that occurred at that time.  However, no service 
medical records from this date of from the 85th Surgical 
Hospital are on file for the appellant.  The appellant's 
service medical records are deemed to be within the control 
of the government and should have been included in the record 
in their entirety, if available, as they may be determinative 
of the claims.  Therefore a remand is necessary for the 
purpose of obtaining seeking after such records, and if 
deemed unavailable, the RO/AMC should specifically so find.  
See Bell v. Derwinski, 2 Vet. App. 492 (1992).  

In cases where the veteran's service medical records are 
unavailable through no fault of the claimant, there is a 
heightened obligation to assist the claimant in the 
development of his case.  O'Hare v. Derwinski, 1 Vet. App. 
365 (1991).  The heightened duty to assist the veteran in 
developing facts pertinent to his claims in a case where 
service medical records are presumed destroyed includes the 
obligation to search for alternative medical records.  Moore 
v. Derwinski, 1 Vet. App. 401 (1991).  Where the claimant's 
service medical records have been destroyed or lost, the 
Board is under a duty to advise the claimant to obtain other 
forms of evidence, such as lay testimony.  Dixon v. 
Derwinski, 3 Vet. App. 261 (1992).

The VA Adjudication Procedure Manual provides that alternate 
sources of evidence may be utilized in cases where the 
service medical records are missing.  A non-exhaustive list 
of documents that may be substituted for service medical 
records in this case includes:  statements from service 
medical personnel, "buddy" certificates or affidavits, 
employment physical examinations, medical evidence from 
hospitals, clinics, and private physicians where a veteran 
may have sought treatment, especially soon after service 
discharge, letters written during service, photographs taken 
during service, pharmacy prescription records, and insurance 
examinations.  VA Adjudication Procedure Manual, Manual M21-
1, Part III, paragraph 4.25(c) and 4.29 (Oct. 6, 1993).  The 
appellant should be offered an opportunity to provide 
additional specific information that would permit searches 
regarding the claimed GSW.  The appellant should be asked if 
he has remembered any more details, particularly names of 
individuals wounded or killed or places of treatment, and he 
should be reminded that he can also provide statements by 
individuals who served with him that include more particular 
details.  The Board notes that daily personnel actions such 
as wounded or killed in action can be obtained directly from 
the Director, National Archives and Records Administration 
(NARA).

The determination of whether a veteran has a ratable hearing 
loss is governed by 38 C.F.R. § 3.385, which states that 
hearing loss will be considered to be a disability (for VA 
purposes) when the threshold level in any of the frequencies 
500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or 
greater; or the thresholds for at least three of these 
frequencies are 26 decibels or greater; or speech recognition 
scores are less than 94 percent.  38 C.F.R. § 3.385.  "[W]hen 
audiometric test results at a veteran's separation from 
service do not meet the regulatory requirements for 
establishing a 'disability' at that time, he or she may 
nevertheless establish service connection for a current 
hearing disability by submitting evidence that the current 
disability is causally related to service."  Hensley v. 
Brown, 5 Vet. App. 155, 160 (1993).  

Further, the United States Court of Appeals for Veterans 
Claims (Court) opined that 38 C.F.R. § 3.385 operates only to 
establish when a hearing loss can be service connected.  
Hensley at 159.  It was also found that, regardless of when 
the criteria of 38 C.F.R. § 3.385 are met, a determination 
must be made as to whether the hearing loss was incurred in 
or aggravated by service.  The evidence of record indicates 
that the appellant may have been exposed to acoustic trauma 
in service by virtue of his duties with large vehicles.  A 
May 2005 VA treatment note indicates that the appellant 
underwent audiometric testing; however the results are not of 
record.  In addition, there is a statement that some aspect 
of the appellant's hearing loss and tinnitus 'may' be due to 
his military noise exposure.  However, the RO did not obtain 
any clinical opinion on the question of whether either the 
claimed current hearing loss or the claimed current tinnitus 
is etiologically linked to the veteran's in-service noise 
exposure.  This should be accomplished while the case is in 
remand status.

The RO obtained and associated with the claims file VA and 
private medical records.  However, it does not appear that 
all identified records have been obtained.  The appellant 
recently submitted a list of additional possible sources of 
medical records.  Review of the claims file also revealed 
more possible sources of medical treatment records.  The RO 
must take all appropriate steps to obtain the identified 
records and then associate them with the claims file.  

Review of the appellant's service medical records indicates 
that a right arm scar was identified during the appellant's 
enlistment examination in December 1964.  However, the RO did 
not obtain any clinical opinion on the question of whether or 
not the currently claimed scar is the same as or different 
from the scar described in the enlistment examination.  Such 
an opinion must be obtained while the case is in remand 
status.

The duty to assist also requires the gathering of medical 
records and the scheduling of medical examination(s) when 
such examination is necessary to make a decision on the 
claim(s).  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  These 
considerations require a search for relevant military and 
medical records and further investigation by medical 
professionals, inasmuch as the Board is prohibited from 
substituting its own unsubstantiated medical opinions.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  In 
addition, the duty to assist includes obtaining medical 
records and examinations where indicated by the facts and 
circumstances of an individual case.  See Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  

Where the record before the Board is inadequate to render a 
fully informed decision, a remand to the RO is required in 
order to fulfill its statutory duty to assist the appellant 
to develop the facts pertinent to the claim.  Ascherl v. 
Brown, 4 Vet. App. 371, 377 (1993).  In light of the 
foregoing, this case is REMANDED for the following 
development: 

1.  The AMC/RO must review the claims 
file and ensure that all notification and 
development action required by 38 U.S.C. 
A. §§ 5102, 5103, and 5103A (West 2002 & 
Supp. 2006), the implementing regulations 
found at 38 C.F.R. § 3.159 (2006) and any 
other applicable legal precedent is 
completed.  In particular, the AMC/RO 
should notify the appellant of the 
information and evidence yet needed to 
substantiate the appellant's claims and 
of what part of such evidence he should 
obtain and what part the RO will yet 
attempt to obtain on his behalf.  He 
should also be told to provide any 
evidence in his possession that is 
pertinent to the claims on appeal.  See 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002); see also Charles v. Principi, 16 
Vet. App. 370, 373-374 (2002) and 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The AMC/RO should take appropriate 
steps to secure all Army medical 
evaluation records or alternative records 
for the veteran through official channels 
or any other appropriate source, 
including the appellant, for February 
1967.  A search must be made for any 
records from February 27, 1967 at the 
"85th Surgical Hospital".  Any and all 
records obtained should be associated 
with the claims file.  If there are no 
records, the RO should specifically so 
find and the documentation used in making 
that determination should be set forth in 
the claims file.

3.  The AMC/RO should send a copy of the 
veteran's DD 214 and service personnel 
records with his unit assignment (175th 
ENGR CO under the 195th LT INF BDE) and a 
copy of this remand to the United States 
Army and Joint Services Records Research 
Center (JSRRC), or any other appropriate 
agency for verification of the alleged 
GSW on February 27, 1967.  Specifically, 
the AMC/RO should request unit histories 
and diaries for that date.

4.  The AMC/RO should obtain from the 
veteran the names and addresses of all 
government and private physicians and/or 
medical facilities that have provided him 
with any treatment for his claimed 
conditions since his separation from 
service, and secure all available 
relevant reports not already of record 
from those sources.  These should include 
records from Kaiser Permanente, San 
Rafael (1970 to 1980); VAMC Fresno, CA 
(1980s); the records from the 1980 right 
ankle surgery; VAMC Tucson (1980s); 
Kaiser Permanente Vacaville, CA (1990 to 
2001); the prison medical records for the 
period when the appellant was 
incarcerated (1985 to 1989); Kaiser 
Permanente Fairfield, CA (1998 to 2001); 
Kaiser Permanente Bakersfield, CA 
(January 1998 to May 2001); and the LA 
Veteran's Clinic (2004).  To the extent 
there is an attempt to obtain any of 
these records that is unsuccessful, the 
claims files should contain documentation 
of the attempts made.  The veteran and 
his representative should also be 
informed of the negative results and be 
given opportunity to secure the records.

5.  After the above development has been 
completed, the AMC/RO should arrange to 
have the appellant examined in order to 
determine the current status of his 
claimed skin disorders, including any 
scarring.  The claims file must be made 
available to the examiner for review in 
connection with the examination.  All 
appropriate tests, including color 
photographs, should be conducted and the 
examiner should review the results of any 
testing prior to completion of the 
report.  The examiner should comment on 
the nature and extent of any claimed skin 
disorder and describe all current skin 
pathology.  In particular, the examiner 
should offer an opinion as to whether it 
is at least as likely as not that any 
currently diagnosed skin condition is 
attributable to any aspect of the 
appellant's service, including exposure 
to herbicides in Vietnam.

Specific findings should be made with 
respect to the location, size and shape 
of scarring of the left thigh and right 
arm.  The examiner must state whether the 
right arm scar described in December 1964 
is still present and whether the claimed 
right arm scar is different from the scar 
present in December 1964.  The examiner 
must also state whether or not the 
claimed left thigh scar is consistent 
with the through-and-through GSW wound 
described by the appellant, as well as 
the significance of the April 1985 
drawing of a left thigh scar.

6.  After the above development has been 
completed, the AMC/RO should arrange for 
an audiologist and an otolaryngologist to 
review the claims file, including all 
pertinent medical records, to examine the 
appellant and to provide a written 
opinion as to the etiology and onset of 
the veteran's current hearing loss and 
tinnitus, if any.  The examiners are 
requested to provide an opinion as to the 
medical probability that any documented 
hearing-related condition is related to 
acoustic trauma the veteran may have 
experienced in service as opposed to that 
which he experienced in relation with his 
post-service occupational and/or 
recreational history or some other cause 
or causes.  

Specifically, the examiners are requested 
to state whether the veteran's defective 
hearing is related to any incident of 
military service, and state the reasons 
for such an opinion.  The examiners are 
also requested to state whether the 
veteran's tinnitus is related to any 
incident of military service.  The 
examiners must state the reasons for each 
opinion rendered.  The opinion should 
include a discussion of the effect and 
significance, if any, of post-service 
noise exposure.  If these matters cannot 
be medically determined without resort to 
mere conjecture, this should be commented 
upon by the examiners.  

7.  Thereafter, the AMC/RO should 
consider all of the evidence of record 
and re-adjudicate the veteran's claims on 
appeal.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is the appellant's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


